GLICKSTEIN, Senior Judge.
This is an appeal from a final judgment in favor of appellee. We affirm.
The parties agree that the trial court erred in striking as untimely the affidavits filed in opposition to the motion for summary judgment. How the error occurred is unexplained in light of the plain language of Florida Rule of Civil Procedure 1.510(c) which permits delivery of such opposing affidavits prior to 5:00 p.m. two business days prior to hearing on the motion.
Unlike Goldstein v. Wortmann, 712 So.2d 397 (Fla. 4th DCA 1998), however, appellee in this case has presented the argument that notwithstanding the trial court’s erroneously striking the affidavits, the error was harmless. We agree.
POLEN and SHAHOOD, JJ., concur.